DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed. Claims 1-20 are pending in the Application, of which Claims 1, 9 and 17 are independent.  
Continuity/priority Information 
 The present Application 16832062, filed 03/27/2020 claims foreign priority to INDIA Application No. 202041006355, filed 02/13/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KALLANAGOUDAR et al. (Pub. No. US 20200410284) Filed: 2019-06-28 in view of KILLORAN et al. (Pub. No. US 20200401920) Filed: 2019-06-18. 
Regarding independent Claims 1, 9 and 17, KALLANAGOUDAR discloses a method and system for implementing database cluster systems to predict a cluster node failure, comprising:
identifying, by a failure prediction device, a set of unique patterns from input data received from a plurality of input data sources; and determining a correlation between at least two of the plurality of input data sources;
[0025] As illustrated in FIG. 1A, a 2-node database cluster 102 may be provided to handle workloads from one or more clients that seeks to access a database through one or more application/web servers (e.g., nodes 1 and 2). The database cluster 102 includes multiple interconnected computers or servers that appear as if they are one server to the end users and applications that seek to access the database through the nodes and 2.
[0036] FIG. 2, At 201, cluster data is gathered for the nodes “interconnected systems” within the database system. Such gathered data includes, for example, resource statistics data such as CPU utilization, memory utilization, Network bandwidth statistics, and/or IO bandwidth statistics. The data may be gathered on supervised basis, e.g., where an administrator controls the specific set of data applied to machine learning as a supervised and/or labeled training set.  
creating, by the failure prediction device, a plurality of sets of clusters corresponding to the plurality of input data sources based on the correlation,   and wherein, correlation between corresponding input data sources is above a predefined threshold; and extracting, by the failure prediction device, data associated with each of the set of unique patterns from the input data;
[0045] FIG. 3 illustrates a system 300 for using a predictive model based upon resource statistics data to predict cluster node failures and/or to select a surviving sub-cluster/node according to some embodiments of the invention. System 300 includes a data collection mechanism 316 that collects signal data from a database system/cluster 314. In the database field, a cluster refers to a system organization in which multiple servers/instances on a plurality of hardware nodes 304a-c connect to a single database 3202.
predicting, by the failure prediction device, based on the extracted data, a failure of at least one interconnected system from the plurality of interconnected systems using a trained Machine Learning (ML) model;
   [0037] At 203, one or more machine learning models are generated for the gathered data. Any suitable approach can be taken to perform model training, including for example, decision trees, discriminant analysis, support vector machines, logistic regression, nearest neighbors, and/or ensemble classification models. [0038] During an operational phase, a cluster problem “failure” may be identified at 205. As discussed previously, a cluster is a collection of physical/virtual servers termed as nodes, where the nodes are connected to each other via a network and the nodes of a cluster use a set of shared disk/disks.
processing, by the failure prediction device, the extracted data associated with each of the set of unique patterns and information associated with the predicted failure through a quantum computing layer; 
[0048] The predictive models 322 can be created and applied to perform split brain resolution analysis using analysis module 324. In this approach, the machine learning system performs automatic processing and transformation of large and extensive volumes of raw sensory and other diverse measurement data from the database cluster 314, where the learning model serves as the primary predictor and indicator of many of the database cluster aspects (e.g., current and predicted health state, and system availability).
generating at least one corrective action for the interconnected system;
[0041] Therefore, at 213, a candidate can be selected to attempt to reduce and/or minimize the possibility of a cluster failure occurring from a master election. The elected master node may be employed as a “reconfiguration” (“corrective action”) master node, to implement reconfiguration of the database cluster. [0042] At 215, the reconfiguration master would then implement reconfiguration of the cluster. Reconfiguration of member nodes of the database cluster is a process that ensures there is consensus amongst all member nodes of the database cluster as to which nodes are member nodes of the database cluster at a particular point in time.

Regarding independent Claims 1, 9 and 17, and dependent Claims 2, 3, 10, 11, 18,  KALLANAGOUDAR substantially discloses, FIG. 7, [0068], a computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408.
KALLANAGOUDAR does not explicitly disclose “processing the extracted data through quantum computing layer”.
However, in analogous art, KILLORAN discloses in Par. [0027] FIG. 1, an apparatus 100 for universal quantum computing and machine learning, according to an embodiment. The apparatus 100 includes a plurality of processing layers 110 coupled in series (only one processing layer 110 is shown in FIG. 1 for illustration purposes). The output from one processing layer is typically sent to the next processing layer as the input (see, e.g., FIG. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the processing layers as taught by KILLORAN in the computer system of KALLANAGOUDAR as to perform processing operations with predictable results. 
 
Regarding Claims 4, 12, KALLANAGOUDAR discloses software applications [0068] FIG. 7, In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the invention. Thus, embodiments of the invention are not limited to any specific combination of hardware circuitry and/or software. In one embodiment, the term “logic” shall mean any combination of software or hardware that is used to implement all or part of the invention.
Regarding Claims 5, 13, 19, KALLANAGOUDAR discloses data sources in a cloud-based repository;
  [0073] FIG. 8 is a simplified block diagram of one or more components of a system environment 800 by which services provided by one or more components of an embodiment system may be offered as cloud services, in accordance with an embodiment of the present disclosure. In the illustrated embodiment, system environment 800 includes one or more client computing devices 804, 806, and 808 that may be used by users to interact with a cloud infrastructure system 802 that provides cloud services.
Regarding Claims 6,  8, 14,  16, 20, KALLANAGOUDAR discloses “Machine Learning (ML) model” [0046] Model training may occur by accessing data 306 from data repository 307. The data used for training may be, for example, training data which is provided to a model training process 320. The set of training examples is applied to a supervised learning algorithm (and/or unsupervised algorithms), where the goal of the machine learning process is to taken in the supplied set of known input data (as well as known outputs), and to use that data to train one or more model 322 that generates predictions for the response to new data.  

Regarding Claim 7, 15, 20, KALLANAGOUDAR discloses “data mining algorithm” [0049] According to some embodiments of the invention, the system resource statistics information is used to predict a cluster node failure, where the resource statistics data is classified using a K-means clustering algorithm. The clustered data can be used to identify anomalies, where the anomalies can be used to determine the probability of a cluster node failure. The clustered data can be used to identify anomalies, where the anomalies can be used to determine the probability of a cluster node failure.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 1, 2022
Non-Final Rejection 20220901
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov